Scottsdale Ins. Co. v RLI Ins. Co. (2021 NY Slip Op 00513)





Scottsdale Ins. Co. v RLI Ins. Co.


2021 NY Slip Op 00513


Decided on January 28, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 28, 2021

Before: Kapnick, J.P., Mazzarelli, Kennedy, Mendez, JJ. 


Index No. 153250/15 Appeal No. 12997 Case No. 2020-02559 

[*1]Scottsdale Insurance Company, Plaintiff-Respondent,
vRLI Insurance Company, Defendant-Appellant, Navigators Insurance Company et al., Defendants-Respondents. Granite Building 2, LLC, et al., Defendants.


Delahunt Law PLLC, Buffalo (Timothy E. Delahunt of counsel), for appellant.
Kennedys CMK LLP, New York (Ann Odelson of counsel), for Scottsdale Insurance Company, respondent.
Gfeller Laurie LLP, New York (Elizabeth F. Ahlstrand of counsel), for The Insurance Company of the State of Pennsylvania, respondent.

Order, Supreme Court, New York County (Melissa A. Crane, J.), entered October 22, 2019, which, to the extent appealed from as limited by the briefs, denied the motion of defendant RLI Insurance Company for summary judgment declaring that it has no obligation to pay postjudgment interest on behalf of its insured, unanimously affirmed, with costs.
Given the absence of admissible evidence to support RLI's claim that it made an unconditional offer to pay the policy limit so as to terminate its obligation to pay postjudgment interest under the terms of the policy, denial of the summary judgment motion was proper (see  CPLR 3212(b); Zuckerman v City of New York , 49 NY2d 557, 562 [1980]).
We have considered RLI's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: January 28, 2021